In re Palmer, Martha Darwin; applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. 84-813; Parish of Vernon, 30th Judicial District Court, Div. “B”, No. 33771.
Prior report: La.App., 488 So.2d 229.
Granted. The judgments of the courts below are vacated and reversed. There is now judgment rendered in favor of relator, Martha Darwin Palmer and against respondent, Raymond J. Palmer in the amount of $1500.00 per month from October 1, 1982 until October 28,1983 and all costs of these proceedings. Cassidy v. Cassidy, 477 *1271So.2d 84 (La.1985); Andrew v. Andrew, 486 So.2d 230 (La.App. 3 Cir.1986).
LEMMON and COLE, JJ., disagree with Cassidy, but concur in this disposition.